DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to an attaching device non-elected without traverse.  Accordingly, claim 5 has been cancelled.

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation: “subsequent to placing the sound absorbing member on the inner face of the vulcanized tire, expanding a bag that is expandable and contractible disposed inside the vulcanized tire; and bonding the first face to the inner face of the vulcanized tire with the adhesive between the first face and the inner face of the vulcanized tire by pressing a second face of the sound absorbing member with the bag that is expanded.”
The closest prior art is considered to be Caracino et al. (US 2017/0305209) (of record), Kanzawa (JP 2008-254337, see machine translation) (of record), Fujita et al. (JP 2010-260255, see updated machine translation provided) (of record) and Takigawa et al. (JP 2008-074013, see updated machine translation provided) (of record). 
It is generally known in the tire art to provide a method for attaching a sound absorbing member to an inner face of a vulcanized tire by placing the sound absorbing member with an adhesive interposed between a first face of the sound absorbing member and the inner face of the vulcanized tire and bonding the two by pressing on a second face of the sound absorbing member, as discussed in the 06/14/2021 Nonfinal Rejection with regards to Caracino and the 10/29/2021 Nonfinal Rejection with regards to Kanzawa. However, the prior art of record does not teach or suggest expanding a bag that is expandable and contractible disposed inside the vulcanized tire so as to bond the first face to the inner face of the vulcanized tire with the adhesive between the first face and the inner face of the vulcanized tire by pressing a second face of the sound absorbing member with the bag that is expanded. Both Fujita and Takigawa teach using a bladder/bag that presses a sound absorbing member to a tire inner surface, however, in both Fujita and Takigawa the tire is a green tire and the bladder/bag used is a vulcanization bladder rather than a bladder/bag that is used to further press a sound absorbing member that is already placed onto a vulcanized tire for the purpose of bonding. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to use a vulcanization bladder in the claimed manner because the purpose and functionality of a vulcanization bladder is to co-cure a green tire with the sound absorbing member in a mold, which is a completely different process and operation than just pressing on an already placed and cured sound absorbing member for bonding to an already cured tire. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749